DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 01 April 2021.
Claims 1, 3-5, 7-10, 14-18, and 21 have been amended.
Claim 20 has been cancelled.
Claims 1-19 and 21 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants’ arguments have been fully considered but are not persuasive.  
Applicants’ argue the Gusler reference does not teach “in a case where the second electronic device communicates the media content to a third device, receive a notification message including a recipient ID of the third electronic device from the third electronic device based on mismatch of the recipient ID of the third electronic device and the recipient ID associated with the media content;” however the Examiner respectfully disagrees.  Here, even in the Abstract of Gusler, it is discussed how “If a BCC recipient attempts to perform a controlled dissemination action, the author may elect to be notified of the attempt, to notify the BCC recipient of the surveillance, and to optionally authorize the performance of the dissemination operation (Gulser Abstract).”  Here, the controlled dissemination action can be a forward (see Gusler ¶46) which clearly reads upon a second device sending to a third device, and the when the author is notified they are able to authorize the performance of such a dissemination operation i.e. modify the access control parameters for the third device.  Contrary to Applicants’ assertions, this is not simply a user-operable button or drop-down list option, as a notification back to the author and subsequent authorization of the dissemination operation clearly shows how the author would receive some sort of notification and provide a modification or authorization to the trust or access parameters.  As such the rejection was not withdrawn.  The same applies mutatis mutandis to claims 8 and 18.
In response to Applicants’ argument that there is no teaching, suggestion, or motivation to In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner has clearly articulated and cited portions from the prior art as motivations to combine.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 
Claim 1 recites the limitation “receive a user input to one of generate a control instruction, wherein the reception of the user input based on the received notification message” which is unclear and indefinite as to what the input is consisting or comprising since it is phrased to be “...to one of generate” which appears to be the beginning of a Markush group that is never fully defined.  The claim is also reciting that “wherein the reception of the user input based on” which is a grammatical error and should recite “wherein the reception of the user input is based on the received notification message.”
Claims 2-7 are also rejected for failing to remedy the deficiencies of claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siwik (US PG Pub. 2014/0310780) further in view of Udell et al. (US PG Pub. 2003/0126215), Gusler et al. (US PG Pub. 2003/0233410), and Garcia et al. (US PG Pub. 2007/0253552)

As per claims 1, 14, and 18, Siwik discloses a first electronic device and method comprising: a memory configured to store a media content and a plurality of eraser codes; and a central processing unit (CPU) configured to (which may include executable instructions to store, organize, transmit, present, or otherwise process the commands received from the respective devices 105, 125.  Thus, when a user 110 sends a recipient 130 an electronic item/message, the message may be organized or relocated in the central server system 115 via the processor 141, central server system, Siwik ¶18, ¶24-¶25, and Fig. 1):
detect a content-type of the media content (selecting electronic item and security option to be communicated to a recipient, Siwik ¶31-¶32); 
communicate the media content comprising the eraser code to a second electronic device (central server facilitates communication to the intended recipient, encrypts message, Siwik ¶36; includes destruction mechanism, ¶15);
receive a user input to one of generate a control instruction, wherein the reception of the user input based on the received notification message (For instance, inputs provided by the user interface 140 may be used by the processor 141 in combination with memory 142 to interact with a video messaging system, control media playback, select an electronic item, select at least one security option, Siwik ¶18; user selects members, lifespan, ¶33-¶37); and
communicate the control instruction to the third electronic device, wherein the control instruction causes one of deletion of the media content at the third electronic device (central server facilitates communication to the intended recipient, encrypts message, Siwik ¶36-¶37; includes destruction mechanism, ¶15),
Siwik does not expressly disclose embed an eraser code within the media content based on the detected content-type, wherein the eraser code includes at least one view parameter of the media content and at least one access control parameter, and the at least one access control parameter includes a recipient identifier (ID) associated with the media content.
However, Udell teaches embed an eraser code within the media content based on the detected content-type, wherein the eraser code includes at least one view parameter of the media content and at least one access control parameter, and the at least one access control parameter includes a recipient identifier (ID) associated with the media content (self-destructing document is created by embedding a 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Udell’s method of embedding the self-destructing content in Siwik’s system to improve the system and method with reasonable expectation that this would result in a content management system that is able to embed the proper security options with an electronic item.  
The motivation being that the ease with which e-mail systems allow users to save, copy, and forward messages has had the unintended consequence of hampering document retention policies.  Typically, a document retention policy is implemented by a business to insure that documents generated or received by the business are retained for a specified period of time and then destroyed.  Moreover, different document retention periods may be specified for different types of documents.  One of the goals of a document retention policy is to provide a systematic method for retaining and destroying documents so that the business can identify with some certainty which classes of documents from a given time period still exist. An effective document retention policy is also valuable in the context of litigation.  In such a context it is important that a business has a consistent policy regarding the retention and destruction of documents, and that the business implements this policy.  For example, if a business' document retention policy states that letters are to be retained for a period of three years, and if it consistently follows this policy, it will be less vulnerable to a charge that a particular 5-year-old letter was destroyed because the letter was harmful to the business' litigation position.  In addition, if the document retention policy is not 
While Siwik does disclose the ability to monitor security options and send notifications (see Siwik ¶18, ¶27, ¶31, and ¶40), the combination of Siwik and Udell do not expressly disclose in a case where the second electronic device communicates the media content to a third device, receive a notification message including a recipient ID of the third electronic device from the third electronic device based on mismatch of the recipient ID of the third electronic device and the recipient ID associated with the media content; or modification of the at least one access control parameter of the eraser code embedded in the media content at the third electronic device, and the modification of the at least one access control parameter of the eraser code comprises inclusion of the recipient ID of the third electronic device in the eraser code.
However, Gusler teaches in a case where the second electronic device communicates the media content to a third device, receive a notification message including a recipient ID of the third electronic device from the third electronic device based on mismatch of the recipient ID of the third electronic device and the recipient ID associated with the media content; or modification of the at least one access control parameter of the eraser code embedded in the media content at the third electronic device, and the modification of the at least one access control parameter of the eraser code comprises inclusion of the recipient ID of the third electronic device in the eraser code  (The author may specify whether or not a BCC recipient may reply to the author, reply to any of the other message recipients, forward the message, copy, save or print the message.  If a BCC recipient attempts to perform a controlled dissemination action, the author may elect to be notified of the attempt, to notify the BCC recipient of the surveillance, and to optionally authorize the performance of the dissemination operation.  Additionally, the author may delay the performance of the dissemination action according to a schedule or time delay specified by the author, Gusler Abstract; notify and block forwarding of message, ¶46-¶48).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Gusler’s method of providing notifications when recipients attempt to blind carbon copy a message to other recipients in Udell and Siwik’s system to improve the system and method 
The motivation being that there is a need in the art for a system and method which provides control by an author if an email message to how that message is used, forwarded, quoted, or replied by one or more recipients such as blind carbon copy recipients.  Additionally, there is a need in the art for the new system and method to be compatible with widely used electronic mail protocols and client programs, in order to maximize usefulness (Gulser ¶36).
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited “in a case where the second electronic device communicates the media content to a third device, receive a notification message including a recipient ID of the third electronic device from the third electronic device based on mismatch of the recipient ID of the third electronic device and the recipient ID associated with the media content " is not a positive method or process step as it does not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps.  Similarly, the recited limitation is not a positive system or device element since it doesn’t structurally limit the system and merely describes the intended use of the system and/or the intended result of the use of the system (i.e. it is considered to be an optional limitation that does not have to be performed as “in case the second...” need not occur, thus only requiring that the prior art teach or disclose the structure).  
Furthermore, he Examiner also notes that the control parameter for the media content (time elapsed/expiration, count of views, attempting to send or forward to another recipient) are simply a design choice which would be obvious to try as there is a finite number of predictable types of conditions for which a message or media is to be erased/removed/deleted/destruction thereof (See MPEP 2144.05.B).
Therefore it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to include choice of a type of access control parameter of the media content as this is 
The combination of Siwik, Udell, and Gusler do not expressly disclose wherein the media content comprises at least one first frame and at least one second frame; and the control instruction causes one of deletion of the at least one first frame of the media content at the third electronic device.
However, Garcia teaches wherein the media content comprises at least one first frame and at least one second frame; and the control instruction causes one of deletion of the at least one first frame of the media content at the third electronic device (time stamp and decay rate for the payload such as a compressed movie file, delete the decayed portion of the payload of the audiovisual file, Garcia ¶18; can be self-contained, keys bundled with audiovisual file 36 are tied to audiovisual player 34 of information handling system 10 to prevent copying to other systems.  In addition, the presence of time stamp 38 and decay rate 40 prevent attempts to illicitly copy payload 42.  Time stamp 38 is, for instance, reset at each download of additional keys 54 ¶19).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Garcia’s method of decaying audiovisual files in Gusler, Udell, and Siwik’s system to improve the system and method with reasonable expectation that this would result in a content management system that is able to embed the proper security options with an electronic item.  
The motivation being that the ease with which end users can copy, modify and move digital media files has raised concerns about the protection of the intellectual property rights associated with audiovisual information embodied in those files.  Content creators, authors and owners recognize that they hold the responsibility not only for distribution of this content but also for establishing any desired protection scheme.  As such, intellectual property owners have responded to this concern by attempting to protect audiovisual information with a variety of Digital Rights Management (DRM) platforms that, for example, may provide some control over core functionalities of information handling systems with respect to protected audiovisual file information, such as the ability to transfer or copy a digital media file, the ability to read a file on unlimited devices, the ability to covert a file to a different formats, and related functionalities.  Some DRM platforms enforce such restrictions, for example, by wrapping digital media files with levels of security.  One difficulty with wrapping files is that, once access to the file is granted, the 
Furthermore, the Examiner also notes that the control parameter for the media content (time elapsed/expiration, count of views, attempting to send or forward to another recipient) are simply a design choice which would be obvious to try as there is a finite number of predictable types of conditions for which a message or media is to be erased/removed/deleted/destruction thereof (See MPEP 2144.05.B).
Therefore it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to include choice of a type of access control parameter of the media content as this is simply a design choice from a finite number of control parameters commonly used or are marketed successful.

As per claim 2, Siwik, Udell, Gulser, and Garcia disclose as shown above with respect to claim 1.  Siwik further discloses wherein the media content is one of a video file, an audio file, an image file, or a media content stream (an electronic message, live photograph, document, PDF, MP3, JPEG, live video and/or audio recording, Siwik ¶12).

As per claims 3 and 15, Siwik, Udell, Gulser, and Garcia disclose as shown above with respect to claims 1 and 14. Garcia further discloses wherein the third electronic device invokes the eraser code to delete the at least one first frame after elapse of a defined time period, and the eraser code is invoked based on the communicated control instruction (time stamp and decay rate for the payload such as a compressed movie file, delete the decayed portion of the payload of the audiovisual file, Garcia ¶18; can be self-contained, keys bundled with audiovisual file 36 are tied to audiovisual player 34 of information handling system 10 to prevent copying to other systems.  In addition, the presence of time stamp 38 and decay rate 40 prevent attempts to illicitly copy payload 42.  Time stamp 38 is, for instance, reset at each .
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Garcia’s method of decaying audiovisual files in Gusler, Udell, and Siwik’s system to improve the system and method with reasonable expectation that this would result in a content management system that is able to embed the proper security options with an electronic item.  
The motivation being that the ease with which end users can copy, modify and move digital media files has raised concerns about the protection of the intellectual property rights associated with audiovisual information embodied in those files.  Content creators, authors and owners recognize that they hold the responsibility not only for distribution of this content but also for establishing any desired protection scheme.  As such, intellectual property owners have responded to this concern by attempting to protect audiovisual information with a variety of Digital Rights Management (DRM) platforms that, for example, may provide some control over core functionalities of information handling systems with respect to protected audiovisual file information, such as the ability to transfer or copy a digital media file, the ability to read a file on unlimited devices, the ability to covert a file to a different formats, and related functionalities.  Some DRM platforms enforce such restrictions, for example, by wrapping digital media files with levels of security.  One difficulty with wrapping files is that, once access to the file is granted, the file may be compromised and the audiovisual content can be transferred to unrestricted formats.  Another difficulty is that many DRM platforms typically require at least a one-time Internet interface to a remote system or server prior to allowing access to a protected file and sometimes require this Internet interface for each access of a protected file.  This connection requirement limits the usefulness of protected files and generally forces content providers to either release an unprotected file usable on any device or a protected file usable only on a limited number of devices (Garcia ¶6).

As per claim 4, Siwik, Udell, Gulser, and Garcia disclose as shown above with respect to claim 3.  Udell further teaches wherein the CPU is further configured to change a first timestamp in the eraser code embedded within the media content to a second timestamp (limit of a lifetime, Udell ¶9 and ¶14); 
Garcia further teaches the communicated control instruction instructs the third electronic device to delete the at least one first frame at the second timestamp (time stamp and decay rate for the payload .

As per claims 5 and 16, Siwik, Udell, Gulser, and Garcia disclose as shown above with respect to claims 1 and 14.  Siwik further discloses wherein the CPU is further configured to detect a change in an access rights setting in a memory space of the third electronic device the media content is stored in the memory space of the third electronic device, the change in the access rights setting is detected, based on the notification message received from the third electronic device, and the first media content is automatically deleted by the first eraser code embedded within the first media content from the memory space based on a change in the access rights setting to a read-only access right assigned to the memory space (continually update the electronic items based upon security options, Siwik ¶25, ¶27, and ¶31).

As per claim 6, Siwik, Udell, Gulser, and Garcia disclose as shown above with respect to claim 1.  Udell further teaches wherein the CPU is further configured to embed the eraser code in the media content as self-executable metadata (self-destructing document is created by embedding a plurality of executable modules into a document or e-mail message, wherein each module is executable by a different word processing or e-mail system.  For example, a document could include a first module which is executable by a first system and a second module which is executable by a second system.  The document itself could be a document native to either system.  In accordance with this embodiment, the lifetime controls for the document will be enforced regardless of whether it is opened in the first system or the second system, Udell ¶20; document type, table for embedded codes, ¶52-¶72 and Tables 1-3).

As per claims 7 and 17, Siwik, Udell, Gulser, and Garcia disclose as shown above with respect to claims 1 and 14.  Siwik further discloses wherein the communicated control instruction instruct5es the third device to delete the media content in entirety at the third electronic (permanently destroyed, Siwik .

As per claims 8 and 18, Siwik discloses first electronic device, comprising: a central processing unit (CPU) configured to: receive a media content comprising an eraser code from a second electronic device, (which may include executable instructions to store, organize, transmit, present, or otherwise process the commands received from the respective devices 105, 125.  Thus, when a user 110 sends a recipient 130 an electronic item/message, the message may be organized or relocated in the central server system 115 via the processor 141, central server system, Siwik ¶18, ¶24-¶25, and Fig. 1):
receive a media content comprising an eraser code from a second electronic device, wherein the eraser code includes at least one view parameter of the media content and at least one access control parameter of the media content wherein the at least one view parameter comprises a user identifier (ID) associated with a user of the first electronic device, and the at least one access control parameter comprises a recipient identifier (ID) associated with the media content (selecting electronic item and security option to be communicated to a recipient, Siwik ¶31-¶32; includes destruction mechanism, ¶15); 
compare the update in the at least one view parameter with the at least one access control parameter in the eraser code embedded within the media content (continually update the electronic items based upon security options, Siwik ¶25, ¶27, and ¶31);
receive a control instruction from the second electronic device, wherein the control instruction is received based on the transmitted notification message, (continually update the electronic items based upon security options, Siwik ¶25, ¶27, and ¶31, includes destruction mechanism, ¶15).
Siwik does not expressly disclose wherein the eraser code is embedded within the media content based upon a content-type of the media content .
However, Udell teaches wherein the eraser code is embedded within the media content based upon a content-type of the media content (self-destructing document is created by embedding a plurality of executable modules into a document or e-mail message, wherein each module is executable by a different word processing or e-mail system.  For example, a document could include a first module which 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Udell’s method of embedding the self-destructing content in Siwik’s system to improve the system and method with reasonable expectation that this would result in a content management system that is able to embed the proper security options with an electronic item.  
The motivation being that the ease with which e-mail systems allow users to save, copy, and forward messages has had the unintended consequence of hampering document retention policies.  Typically, a document retention policy is implemented by a business to insure that documents generated or received by the business are retained for a specified period of time and then destroyed.  Moreover, different document retention periods may be specified for different types of documents.  One of the goals of a document retention policy is to provide a systematic method for retaining and destroying documents so that the business can identify with some certainty which classes of documents from a given time period still exist. An effective document retention policy is also valuable in the context of litigation.  In such a context it is important that a business has a consistent policy regarding the retention and destruction of documents, and that the business implements this policy.  For example, if a business' document retention policy states that letters are to be retained for a period of three years, and if it consistently follows this policy, it will be less vulnerable to a charge that a particular 5-year-old letter was destroyed because the letter was harmful to the business' litigation position.  In addition, if the document retention policy is not consistently followed, and only some documents from a particular time period are discarded, it is possible that the remaining documents will provide an incomplete or inaccurate picture of events occurring during 
While Siwik does disclose the ability to monitor security options and send notifications (see Siwik ¶18, ¶27, ¶31, and ¶40), the combination of Siwik and Udell do not expressly disclose generate a notification message including the user ID associated with the user of the first electronic device based upon  a mismatch of the user ID associated with the user of the first electronic device and the recipient ID associated with the media content; transmit the generated notification message to the second electronic device; or modification of the at least one access control parameter in the eraser code, wherein the modification of the at least one access control parameter of the eraser code comprises inclusion of the user ID associated with the user of the first electronic device in the eraser code.
However, Gusler teaches generate a notification message including the user ID associated with the user of the first electronic device based upon  a mismatch of the user ID associated with the user of the first electronic device and the recipient ID associated with the media content; transmit the generated notification message to the second electronic device; or modification of the at least one access control parameter in the eraser code, wherein the modification of the at least one access control parameter of the eraser code comprises inclusion of the user ID associated with the user of the first electronic device in the eraser code (The author may specify whether or not a BCC recipient may reply to the author, reply to any of the other message recipients, forward the message, copy, save or print the message.  If a BCC recipient attempts to perform a controlled dissemination action, the author may elect to be notified of the attempt, to notify the BCC recipient of the surveillance, and to optionally authorize the performance of the dissemination operation.  Additionally, the author may delay the performance of the dissemination action according to a schedule or time delay specified by the author, Gusler Abstract; notify and block forwarding of message, ¶46).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Gusler’s method of providing notifications when recipients attempt to blind carbon copy a message to other recipients in Udell and Siwik’s system to improve the system and method with reasonable expectation that this would result in a content management system that is able to embed the proper security options with an electronic item.  
The motivation being that there is a need in the art for a system and method which provides 
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited “receive a notification message from the second electronic device in case the second electronic device attempts to communicate the media content to a third electronic device,, wherein the notification message is received based on mismatch of a recipient ID of the third electronic device and the recipient ID associated with the media content" is not a positive method or process step as it does not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps.  Similarly, the recited limitation is not a positive system or device element since it doesn’t structurally limit the system and merely describes the intended use of the system and/or the intended result of the use of the system (i.e. it is considered to be an optional limitation that does not have to be performed as “in case the second...” need not occur, thus only requiring that the prior art teach or disclose the structure).
The combination of Siwik, Udell, and Gusler do not expressly disclose the media content comprises at least one first frame and at least one second frame; and control one of deletion of the at least one first frame of the media content stored in a memory space in the first electronic device, based on the received control instruction.
However, Garcia teaches the media content comprises at least one first frame and at least one second frame; and control one of deletion of the at least one first frame of the media content stored in a memory space in the first electronic device, based on the received control instruction (time stamp and decay rate for the payload such as a compressed movie file, delete the decayed portion of the payload of the audiovisual file, Garcia ¶18; can be self-contained, keys bundled with audiovisual file 36 are tied to .
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Garcia’s method of decaying audiovisual files in Gusler, Udell, and Siwik’s system to improve the system and method with reasonable expectation that this would result in a content management system that is able to embed the proper security options with an electronic item.  
The motivation being that the ease with which end users can copy, modify and move digital media files has raised concerns about the protection of the intellectual property rights associated with audiovisual information embodied in those files.  Content creators, authors and owners recognize that they hold the responsibility not only for distribution of this content but also for establishing any desired protection scheme.  As such, intellectual property owners have responded to this concern by attempting to protect audiovisual information with a variety of Digital Rights Management (DRM) platforms that, for example, may provide some control over core functionalities of information handling systems with respect to protected audiovisual file information, such as the ability to transfer or copy a digital media file, the ability to read a file on unlimited devices, the ability to covert a file to a different formats, and related functionalities.  Some DRM platforms enforce such restrictions, for example, by wrapping digital media files with levels of security.  One difficulty with wrapping files is that, once access to the file is granted, the file may be compromised and the audiovisual content can be transferred to unrestricted formats.  Another difficulty is that many DRM platforms typically require at least a one-time Internet interface to a remote system or server prior to allowing access to a protected file and sometimes require this Internet interface for each access of a protected file.  This connection requirement limits the usefulness of protected files and generally forces content providers to either release an unprotected file usable on any device or a protected file usable only on a limited number of devices (Garcia ¶6)
Furthermore, the Examiner also notes that the control parameter for the media content (time elapsed/expiration, count of views, attempting to send or forward to another recipient) are simply a design 
Therefore it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to include choice of a type of access control parameter of the media content as this is simply a design choice from a finite number of control parameters commonly used or are marketed successful.

As per claim 9, Siwik, Udell, Gusler, and Garcia disclose as shown above with respect to claim 8.  Siwik further discloses wherein the at least one access control parameter further comprises at least one of a user-defined expiration time for the media content (expiration of retention, or lifespan, deletion of the electronic item, Siwik ¶24-¶25; delete after being accessed by the recipient, ¶30; time-bomb count-down, ¶35; PIN number, phone number, or other unique identifier, ¶43).
Udell teaches a view count limit (These "lifetime controls" may include, for example, an expiration date, an expiration date and time, a fixed number of times in which the document can be opened, or other limits.  When the container is opened by the container opener, the container opener checks the lifetime controls.  If they are valid, the digital objects contained within the container are accessible for display or execution by the user.  If, however, the lifetime controls are invalid, the container opener will immediately destroy the digital object, Udell ¶14).

As per claim 10, Siwik, Udell, Gusler, and Garcia disclose as shown above with respect to claim 8.  Udell further teaches wherein the at least one view parameter further comprises  a current view count associated with the media content which indicates a number of times of access of the media content by the first electronic device (These "lifetime controls" may include, for example, an expiration date, an expiration date and time, a fixed number of times in which the document can be opened, or other limits.  When the container is opened by the container opener, the container opener checks the lifetime controls.  If they are valid, the digital objects contained within the container are accessible for display or execution by the user.  If, however, the lifetime controls are invalid, the container opener will immediately destroy the digital object, Udell ¶14).

As per claims 11 and 19, Siwik, Udell, Gusler, and Garcia disclose as shown above with respect to claims 8 and 18.  Siwik further discloses wherein the CPU is further configured to determine the at least one view parameter of the media content each time the media content is accessed (triggered when recipient opens message, Siwik ¶36).

As per claim 12, Siwik, Udell, Gusler, and Garcia disclose as shown above with respect to claims 8 and 18.  Udell further teaches wherein the CPU is further configured to: modify a first timestamp in the eraser code embedded within the media content to a second timestamp (limit of a lifetime, Udell ¶9 and ¶14). 
 Garcia further teaches control the deletion of the at least one first frame at the second timestamp, based on the received control instruction (time stamp and decay rate for the payload such as a compressed movie file, delete the decayed portion of the payload of the audiovisual file, Garcia ¶18; can be self-contained, keys bundled with audiovisual file 36 are tied to audiovisual player 34 of information handling system 10 to prevent copying to other systems.  In addition, the presence of time stamp 38 and decay rate 40 prevent attempts to illicitly copy payload 42.  Time stamp 38 is, for instance, reset at each download of additional keys 54 ¶19).

As per claim 13, Siwik, Udell, and Garcia disclose as shown above with respect to claims 1, 8, and 14.  Siwik further discloses wherein the CPU is further configured to execute the eraser code embedded within the media content to delete the media content in entirety, the eraser code is executed based on a change in an access rights setting to a read-only access right, and the access rights setting of the read-only access right is assigned to the memory space in the first electronic device in which the media content is stored (continually update the electronic items based upon security options, Siwik ¶25, ¶27, and ¶31)

As per claim 21, Siwik, Udell, and Garcia disclose as shown above with respect to claim 6.  Siwik further discloses wherein the at least one view parameter comprises a first user identifier (ID) associated with the second electronic device, the second electronic device executes the self-executable metadata to determine a second user identifier (ID) of the second electronic device, and the communicated control instruction instructs the second electronic device to delete the media content in entirety at the second electronic device based on mismatch of the first user ID and the second user ID (expiration of retention, or lifespan, deletion of the electronic item, Siwik ¶24-¶25; delete after being accessed by the recipient, ¶30; time-bomb count-down, ¶35; PIN number, phone number, or other unique identifier, ¶43).

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629